     Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.28 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

STEVEN M. CRUICKSHANK,
                       Plaintiff,                      Case No. 2:20-cv-60

v.                                                     Honorable Robert J. Jonker

JAMES LAMBROS et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a pretrial detainee under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff presently is a pretrial detainee at the Chippewa County Correctional

Facility (CCCF). The events about which he complains occurred at that facility. Plaintiff sues the
  Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.29 Page 2 of 11



CCCF, 50th Circuit Court (Chippewa County) Judge James Lambros, Chippewa County Sheriff

Michael Bitner, and Chippewa County Lieutenant Paul Stanaway.

               Plaintiff alleges that the individual Defendants are responsible for the adoption of

a law-library policy for the CCCF that violates his rights under the First Amendment and the Equal

Protection Clause of the Fourteenth Amendment. Attaching a copy of the CCCF Inmate/Detainee

Handbook, Plaintiff contends that ICE detainees are treated differently than American citizens for

the purpose of accessing the library. He specifically references the following portion of the

handbook:

                                            LIBRARY

       A book cart will be brought to your housing unit. You may select reading material
       from the cart. You are responsible for returning the reading material when the book
       cart is brought back to your housing unit in a neat and orderly manner. No more
       than (3) three books will be allowed in your sleeping quarters at one time, other
       than religious or legal material, and authorized school books. We will accept books
       sent in from a book distributor such as Amazon and Book World. Once books are
       sent in they become property of Chippewa County Correctional Facility.

            You may obtain research material for criminal court cases through your
            attorney. Inmates and detainees will have access to soft cover law books
            and other legal materials provided by the inmate/detainee’s attorney. If
            you are representing yourself and the court has not appointed an attorney
            to help you, you may get research material through the court.

       We do not have a law library.

       We do have the Lexis Nexis system for ICE detainees only.

            ICE detainees will have access to the Lexis Nexis Law Library. Access
            to the Lexis Nexis Law Library is granted via request from the detainee
            and/or availability of the classroom. If the classroom is unavailable at the
            time of the request, the detainee will be granted access once the classroom
            becomes available.

            Upon request, each ICE detainee shall be permitted to use the Lexis Nexis
            law library for a minimum of five (5) hours per week. Additional time in
            the law library shall be accommodated to the extent possible, consistent
            with the orderly and secure operation of the facility. Detainees housed in
            administrative and/or disciplinary segregation shall have the same access

                                                 2
      Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.30 Page 3 of 11



              as the general population unless security concerns require limitations.
              Upon request, ICE detainees may assist other detainees in researching and
              preparing legal documents except when such assistance poses a security
              risk. This assistance shall be voluntary. Detainees are restricted from
              charging a fee and/or [ac]cepting anything of value for assisting.

              Inmate/detainees are permitted to retain all legal materials while housed
              in CCCF unless the material creates a safety, security, and/or sanitation
              risk(s). Large amounts of legal material will be stored in the Sergeant’s
              office and available upon request. Requests for access to stored legal
              material will be granted no later than twenty[-]four (24) hours after
              receiving the request.

              If for some reason the Lexis Nexis computer is not working correctly,
              notify your Unit officer.

(CCCF Handbook, ECF No. 1-1, PageID.17 (emphasis in original).) Plaintiff argues that, under

the handbook, he is treated less favorably as a citizen of the United States than is a non-citizen ICE

detainee, presumably in violation his right to equal protection.1 Plaintiff also claims that he is

denied his right to legal research, in violation of the First Amendment.

                 Plaintiff seeks injunctive relief, together with monetary damages.

II.      Failure to state a claim

                 A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim


1
 Although Plaintiff uses the words “due process” at one point in his supplement to his complaint (ECF No. 4), his
concomitant allegations of “discrimination” and unequal treatment sound solely in equal protection. (Id., PageID.26.)

                                                         3
   Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.31 Page 4 of 11



has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Correctional Facility As Defendant

                Plaintiff sues the CCCF. The correctional facility is a building, not an entity

capable of being sued in its own right. However, construing Plaintiff’s pro se complaint with all

required liberality, Haines, 404 U.S. at 520, the Court assumes that Plaintiff intended to sue

Chippewa County. Chippewa County may not be held vicariously liable for the actions of its

employees under § 1983. See Connick v. Thompson, 563 U.S. 51, 60 (2011); City of Canton v.



                                                   4
  Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.32 Page 5 of 11



Harris, 489 U.S. 378, 392 (1989); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).

Instead, a county is liable only when its official policy or custom causes the injury. Id.

               In matters pertaining to the conditions of the county correctional facility and to the

operation of the deputies, the sheriff is the policymaker for the county. Mich. Comp. Laws § 51.75

(sheriff has the “charge and custody” of the jails in his county); Mich. Comp. Laws § 51.281

(sheriff prescribes rules and regulations for conduct of prisoners); Mich. Comp. Laws § 51.70

(sheriff may appoint deputies and revoke appointments at any time); Kroes v. Smith, 540 F. Supp.

1295, 1298 (E.D. Mich. 1982) (the sheriff of “a given county is the only official with direct control

over the duties, responsibilities, and methods of operation of deputy sheriffs” and thus, the sheriff

“establishes the policies and customs described in Monell”). Thus, the court looks to the

allegations in Plaintiff’s complaint to determine whether Plaintiff has alleged that the sheriff has

established a policy or custom which caused Plaintiff to be deprived of a constitutional right.

               Upon review, it appears that Plaintiff has alleged that the county judge and the

county sheriff, as parties responsible for setting policy for accessing legal materials, have adopted

a correctional facility policy that violates the First and Fourteenth Amendments.                  As a

consequence, although the CCCF must be dismissed, the Court concludes that Plaintiff intends to

allege a claim against Chippewa County and will consider Plaintiff’s claims accordingly.

IV.    Access to the Courts

               Plaintiff argues that he has been denied his First Amendment right to legal

materials. Presumably, he intends to allege that the lack of a law library and the policy limiting

access to Lexis Nexis deprives him of his First Amendment right to access the courts.

               It is well established that prisoners have a constitutional right of access to the courts.

Bounds v. Smith, 430 U.S. 817, 821 (1977). The principal issue in Bounds was whether the states

must protect the right of access to the courts by providing law libraries or alternative sources of
                                                   5
  Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.33 Page 6 of 11



legal information for prisoners. Id. at 817. The Court further noted that in addition to law libraries

or alternative sources of legal knowledge, the states must provide indigent inmates with “paper

and pen to draft legal documents, notarial services to authenticate them, and with stamps to mail

them.” Id. at 824-25. The right of access to the courts also prohibits prison officials from erecting

barriers that may impede the inmate’s access to the courts. See Knop v. Johnson, 977 F.2d 996,

1009 (6th Cir. 1992).

               An indigent prisoner’s constitutional right to legal resources and materials is not,

however, without limit. In order to state a viable claim for interference with his access to the

courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also

Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977 F.2d at 1000. In other words,

a plaintiff must plead and demonstrate that the shortcomings in the prison legal assistance program

or lack of legal materials have hindered, or are presently hindering, his efforts to pursue a

nonfrivolous legal claim. Lewis, 518 U.S. at 351-53; see also Pilgrim v. Littlefield, 92 F.3d 413,

416 (6th Cir. 1996). The Supreme Court has strictly limited the types of cases for which there may

be an actual injury:

       Bounds does not guarantee inmates the wherewithal to transform themselves into
       litigating engines capable of filing everything from shareholder derivative actions
       to slip-and-fall claims. The tools it requires to be provided are those that the
       inmates need in order to attack their sentences, directly or collaterally, and in order
       to challenge the conditions of their confinement. Impairment of any other litigating
       capacity is simply one of the incidental (and perfectly constitutional) consequences
       of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).
                                                  6
     Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.34 Page 7 of 11



               In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any other element of an access claim, the

underlying cause of action and its lost remedy must be addressed by allegations in the complaint

sufficient to give fair notice to a defendant.” Id. at 416.

               Plaintiff utterly fails to demonstrate actual injury. He simply states that he is

“restricted from defending [him]self on [his] case and can not research [his] civil rights.” (Compl.,

ECF No. 1, PageID.3.) Such a conclusory allegations falls far short of the specific allegations

required by Lewis, 518 U.S. at 351-53, and Christopher, 536 U.S. at 415.

               Moreover, a prisoner who is represented by counsel has no freestanding right to

access a jail law library. An inmate’s right of access to the courts is fully protected if he is

represented by counsel. Skelton v. Pri–Cor, Inc., 963 F.2d 100, 104 (6th Cir. 1991); Bellamy v.

Bradley, 729 F.2d 416, 421 (6th Cir. 1984); Holt v. Pitts, 702 F.2d 639, 640 (6th Cir. 1983); see

also United States v. Sammons, 918 F.2d 592, 602 (6th Cir. 1990) (defendant’s waiver of right to

court-appointed counsel and decision to represent self in defense of criminal prosecution

constituted waiver of right of access to law library). Plaintiff is awaiting trial and presumably is

represented by counsel. Regardless, as discussed, if Plaintiff waived his right to counsel, he has

waived his right for legal materials related to his criminal prosecution. Sammons, 918 F.2d at 602.

               For these reasons, Plaintiff fails to state an access-to-the-courts claim.

V.      Equal Protection

               Plaintiff asserts that the correctional facility policy discriminates against him in

relation to ICE detainees with respect to the ability to access Lexis Nexis for legal research.



                                                   7
   Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.35 Page 8 of 11



               A state practice generally will not require strict scrutiny unless it interferes with a

fundamental right or discriminates against a suspect class of individuals. Mass. Bd. of Ret. v.

Murgia, 427 U.S. 307, 312 (1976). Plaintiff does not suggest that he is a member of a suspect

class, and “prisoners are not considered a suspect class for purposes of equal protection litigation.”

Jackson v. Jamrog, 411 F.3d 615, 619 (6th Cir. 2005); see also Wilson v. Yaklich, 148 F.3d 596,

604 (6th Cir. 1998). In addition, as the Court has discussed, Plaintiff fails to demonstrate that his

First Amendment right to access the courts has been affected by the policy.

               Because neither a fundamental right nor a suspect class is at issue, Plaintiff’s claim

is reviewed under the rational basis standard. Club Italia Soccer & Sports Org., Inc. v. Charter

Twp. of Shelby, 470 F.3d 286, 298 (6th Cir. 2006). “Under rational basis scrutiny, government

action amounts to a constitutional violation only if it ‘is so unrelated to the achievement of any

combination of legitimate purposes that the court can only conclude that the government’s actions

were irrational.’” Id. (quoting Warren v. City of Athens, 411 F.3d 697, 710 (6th Cir. 2005)). To

prove his equal protection claim, Plaintiff must demonstrate “intentional and arbitrary

discrimination” by the state; that is, he must demonstrate that he “has been intentionally treated

differently from others similarly situated and that there is no rational basis for the difference in

treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). An “equal protection”

plaintiff must be similarly situated to his comparators “in all relevant respects . . . .” Nordlinger

v. Hahn, 505 U.S. 1, 10 (1992); United States v. Green, 654 F.3d 637, 651 (6th Cir. 2011); see

also Paterek v. Vill. of Armada, 801 F.3d 630, 650 (6th Cir. 2015) (“‘Similarly situated’ is a term

of art—a comparator . . . must be similar in ‘all relevant respects.’”); Tree of Life Christian Schools

v. City of Upper Arlington, 905 F.3d 357, 368 (6th Cir. 2018) (“A plaintiff bringing an equal

protection claim must be ‘similarly situated’ to a comparator in ‘all relevant respects.’”).



                                                  8
  Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.36 Page 9 of 11



               Here, pretrial detainees like Plaintiff and ICE detainees are not similarly situated in

all relevant respects. Unlike criminal defendants, ICE detainees have no right to an attorney. As

a consequence, their ability to defend against removal from the country is dependent on their own

ability to conduct legal research. That distinction is reflected in the handbook itself, which

distinguishes criminal defendants without an attorney, who may seek research material directly

from the court, and criminal defendants who have an attorney, who must seek research material

from their attorneys. Because of the difference in represented status, criminal detainees like

Plaintiff are not similarly situated with ICE detainees.

               The two groups are not similarly situated for another reason.           The terms of

confinement for ICE detainees are dictated and paid for by the federal government, whereas the

expenses of the inmates held in the jail for violating Michigan law are paid by the state. The kind

of discrimination alleged by Plaintiff does not violate the Equal Protection Clause, because it

results from the action of two separate sovereigns. See Jackson Water Works v. Public Utilities

Comm'n, 793 F.2d 1090, 1095 n.2 (9th Cir. 1986) (“[T]he equal protection clause does not apply

when the dissimilar treatment involved is the result of differences between the laws not of one

state, but of different sovereignties.”); see also Terry v. Calhoun Cty. Corr. Fac., No. 1:12-cv-347,

2012 WL 5198376, at *5 (W.D. Mich. Oct. 19, 2012) (holding that distinctions in law-library

access between ICE detainees and state criminal defendants did not violate the Equal Protection

Clause because the differences were based on the rules of different sovereigns); Oses v. United

States, 833 F. Supp. 49, 53 (D. Mass. 1993) (holding that federal government and states are

separate sovereigns and that federal government need not treat time served under federal sentence

as equivalent of time served under preceding state sentence). As separate sovereigns, the federal

government and the state government need not provide the same amenities to prisoners. Indeed,



                                                  9
  Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.37 Page 10 of 11



ICE requires facilities that contract with the federal government to house ICE detainees provide

access to a properly equipped law library and/or online research media. See ICE Detention

Standards, Law Libraries and Legal Materials, § 6.3 at 421 (rev. Dec. 2016),

https://www.ice.gov/doclib/detention-standards/2011/6-3.pdf. The State of Michigan, in contrast,

does not mandate specific law-library resources in county jails.

               Plaintiff does not allege that he was treated differently from other similarly situated

state detainees held at the CCCF. Given the significant differences between pretrial detainees held

in state jails on state crimes and the ICE detainees housed at the same facility on federal

immigration allegations, the distinction drawn between the groups by the library policy is entirely

rational.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons that the Court dismisses the action, the Court discerns no good-faith basis for an appeal.

               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).




                                                 10
 Case 2:20-cv-00060-RJJ-MV ECF No. 5 filed 05/27/20 PageID.38 Page 11 of 11



            A judgment consistent with this opinion will be entered.



Dated:   May 27, 2020                    /s/ Robert J. Jonker
                                         ROBERT J. JONKER
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                            11
